         Case 1:18-cv-02015-RC Document 22 Filed 02/18/19 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                   )
 STELLAR IT SOLUTIONS, INC., F/K/A )
 STELLAR SOFTWARE NETWORK,         )
 INC., et al.                      )
                                   )
              Plaintiffs,          )
                                   )
 v.                                )          Civil Action No. 18-cv-2015 (RC)
                                   )
 UNITED STATES CITIZENSHIP         )
 AND IMMIGRATION SERVICES,         )
                                   )
              Defendant.           )
                                   )

                      DEFENDANTS’ OPPOSITION TO
              PUTATIVE INTERVENOR’S MOTION TO INTERVENE

                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    WILLIAM C. PEACHEY
                                    Director

                                    GLENN M. GIRDHARRY
                                    Assistant Director

                                    JOSHUA S. PRESS
                                    Trial Attorney
                                    Office of Immigration Litigation
                                    District Court Section
                                    Civil Division, U.S. Department of Justice
                                    450 5th Street NW
                                    Washington, DC 20530
                                    (202) 305-0106
                                    joshua.press@usdoj.gov

Dated: November 1, 2018             Attorneys for Defendants
          Case 1:18-cv-02015-RC Document 22 Filed 02/18/19 Page 2 of 5



                                         ARGUMENT

       On January 3, 2019, putative intervener—Tekway, Inc. (“the Movant”)—filed a motion

seeking to intervene permissively in this matter. See ECF No. 18 and its accompanying

memorandum, ECF No. 18-1 (hereinafter, “Motion”). Defendant the United States Citizenship and

Immigration Services (“USCIS”) opposes the Motion because the Movant has failed to establish

that it is entitled to permissively intervene under Fed. R. Civ. P. 24(b). This is so because

the Movant has failed to establish that the Plaintiffs do not adequately represent their stated

interests in this litigation—which Tekway repeatedly insists are identical to the issues presented

by Stellar IT’s own case. See Motion at 4. This is not surprising given how the Movant is

represented by the exact same counsel as the Plaintiffs'. But that is no reason to compel

permissive intervention. If anything, it guarantees that the arguments made by Plaintiffs and the

Movant against USCIS will be the same, except with different factual circumstances and

complications behind each of the petition denials. In this way, the Motion to Intervene is

entirely premature when the substantive basis for the entire lawsuit—Plaintiff Stellar IT

Solutions, Inc.’s H-1B petition—is still with USCIS’s Administrative Appeals Office

(“AAO”) and may be entirely mooted by the AAO’s disposition.

                                  STANDARD OF REVIEW

       Federal Rule of Civil Procedure 24(b) governs permissive intervention, and provides that

the Court “may permit” a person to intervene who “has a claim or defense that shares with the

main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). In deciding whether

to permit intervention, “the court must consider whether the intervention will unduly delay or

prejudice the adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3). “Permissive

intervention is inherently discretionary, and a court may deny a motion for permissive intervention


                                                1
          Case 1:18-cv-02015-RC Document 22 Filed 02/18/19 Page 3 of 5



even if the movant has met all of the requirements of Rule 24(b).” Love v. Vilsack, 304 F.R.D. 85,

89 (D.D.C. 2014) (citation omitted), aff’d, No. 14-5185, 2014 WL 6725758 (D.C. Cir. Nov. 18,

2014). When seeking intervention under Rule 24(b)(1)(B), “the putative intervenor must ordinarily

present: (1) an independent ground for subject matter jurisdiction; (2) a timely motion; and (3) a

claim or defense that has a question of law or fact in common with the main action.” EEOC v.

Nat’l Children’s Ctr., Inc., 146 F.3d 1042, 1046 (D.C. Cir. 1998).

       Finally, intervention “may be subject to appropriate conditions or restrictions responsive

among other things to the requirements of efficient conduct of the proceedings.” Advisory

Committee Notes to the 1966 Amendments to the FRCP; see also Wright, Miller & Kane, Fed.

Practice & Procedure, Vol. 7C, § 1913 at 391–92; Smuck v. Hansen, 408 F.2d 175, 180 (D.C. Cir.

1969) (holding the nature of the applicant’s interest “may play a role in determining the sort of

intervention which should be allowed”). Therefore, a court granting intervention may limit the

intervention as appropriate.

                                           ARGUMENT

       In deciding a motion for permissive intervention, the Court “must consider whether the

intervention will unduly delay or prejudice the adjudication of the original parties’ rights.” Fed. R.

Civ. P. 24(b)(3). Permissive intervention is “an inherently discretionary enterprise,” Nat’l

Children’s Ctr., 146 F.3d at 1046, and intervention is particularly unwarranted here because even

though this case is still in its nascent stages, there is good reason to suspect that allowing an

additional party to participate—even involving the same legal issue as presented in Stellar IT’s

denied petition—would delay, or at least complicate, resolution of the matter.

       With the addition of a completely new set of petition denial—each with new facts and

circumstances assessed by USCIS—intervention will not “significantly contribute to ... the just


                                                  2
           Case 1:18-cv-02015-RC Document 22 Filed 02/18/19 Page 4 of 5



and equitable adjudication of the legal question presented” and should be denied. Sierra Club v.

McCarthy, 308 F.R.D. 9, 12 (D.D.C. 2015) (quoting Ctr. for Biological Diversity v. EPA, 274

F.R.D. 305, 313 (D.D.C. 2011)). Intervention would accomplish little more than doubling down

on arguments that Stellar IT is already making, and there is little to be gained by that while Stellar

IT’s H-1B petition is still being considered by the AAO and may very well moot out. In fact, this

was the very basis for the agreed-upon stay of this litigation. See Minute Order of February 15,

2019 and ECF No. 21. This Court may properly exercise its discretion to deny intervention under

these circumstances. If Movant insists on being heard regarding the legal issue it believes is so

similar to its own four H-1B petition denials, there is no reason it could not present its views to the

Court as amici curiae.

                                          CONCLUSION

       For the foregoing reasons, the Court should deny the Motion to Intervene.

DATED: February 18, 2019                       Respectfully Submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               WILLIAM C. PEACHEY
                                               Director

                                               GLENN M. GIRDHARRY
                                               Assistant Director

                                               /s/ Joshua S. Press
                                               JOSHUA S. PRESS
                                               Trial Attorney
                                               Office of Immigration Litigation
                                               District Court Section
                                               Civil Division, U.S. Department of Justice
                                               P.O. Box 868, Ben Franklin Station
                                               Washington, D.C. 20044
                                               Tel.: (202) 305-0106
                                               Fax: (202) 305-7000
                                               e-Mail: joshua.press@usdoj.gov

                                                  3
           Case 1:18-cv-02015-RC Document 22 Filed 02/18/19 Page 5 of 5



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this February 18, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to all parties of record.


                                                   /s/ Joshua S. Press
                                                   JOSHUA S. PRESS
                                                   Trial Attorney




                                               4
